DETAILED ACTION
This action is responsive to the following communications: Original Application filed on August 29, 2019. All references to this application refer to the U.S. Patent Application Publication No. 2021/0065202 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 19, and 20 are the independent claims. Claims 1-20 are rejected.

Specification



The disclosure is objected to because of the following informalities: 
In paragraph 0079, the second sentence recites “Also, for example, widget 306 may include text…” This should recite “Also, for example, widget 305 may include text…”
In paragraphs 0089 and 0090, referring to Fig. 4A, there are two references to coordinates column C9 which, incorrectly, recite “C8.” See below. Both should be amended to recite “C9.”
Paragraph 0089: “As indicated in row R2, column C8, widget W1 may be associated with a location on a graphical user interface, such as for example, a pixel location of ‘(20,20).’”
Paragraph 0090: “As indicated in row R3, column C8, widget W20 may be associated with a location on a graphical user interface, such as for example, a pixel location of ‘(100,70).’”
Appropriate corrections are required.
Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0063327 A1, filed by Eisner et al., on August 31, 2016, and published on March 1, 2018 (hereinafter Eisner), in view of U.S. Patent No. 9,386,153 B1, issued to Koster et al., on July 5, 2016, and filed on February 18, 2015 (hereinafter Koster).

With respect to independent claim 1, Eisner discloses a computing platform, comprising: 
At least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: Eisner discloses a computing platform comprising a processor, a communication interface, and memory storing instructions (see Eisner, Figs. 1-4).
Detect, via a computing device, a voice-based interaction between an enterprise agent and a customer; Eisner discloses detecting a voice-based interaction between an enterprise agent and a customer (see Eisner, paragraphs 0032 [interaction include speech interactions such a telephone calls, VOIP calls, video chat, etc.], 0035 [interactions refer to real-time interactions using any communication channel, such as telephony, email, video, chat, scree-sharing, text messaging, social media messaging, web calls, etc.], 0066 [GUI is reconfigured based on speech analytic information from earlier in the call], 0070 [the preloader monitors the interactions between the agent and the customer, and uses the monitoring to anticipate a next/upcoming action, task, or activity to be performed], and 0101 [the orchestration server monitors interactions between the agent and the customer to determine intent or topic of the conversation]).
Cause, via the computing device, the voice-based interaction to be captured as audio data; Eisner discloses capturing the voice-based interactions as audio data (see Eisner, paragraphs supra).
Eisner fails to expressly disclose the platform to transform the audio data to textual data.
	However, Eisner teaches extracting analytics from the interactions (including from spoken interactions), as well as from textual conversations (chat, email, SMS) and video (see Eisner, paragraphs 0032, 0035, 0066, 0070, and 0101, described supra).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Eisner before him before the effective filing date of the claimed invention, to modify the platform of Eisner to incorporate transforming audio data to textual data. One would have been motivated to make such a modification because this is a well-known manner of using natural language processing to transform analog audio into inputs that can be digitized and analyzed, as taught by Eisner (see Eisner, paragraph 0047 [“The agent device 130 may also include a computer for communicating with one or more servers of the contact center and performing data processing associated with contact center operations, and for interfacing with customers via voice and other multimedia communication mechanisms.”]).
	Eisner, as modified, further teaches the platform to identify, in the textual data, a customer query. 
	Eisner further teaches identifying a customer query, intent, or context (see Eisner, paragraphs 0032, 0035, 0047, 0066, 0070, and 0101, described supra).
Although Eisner further teaches retrieving windows, icons, menus, tools, etc., based on the predictions (see Eisner, paragraphs 0059-0060 [preloader observes the interactions and customizes the GUI based on the observations by interacting with a plurality of data sources] and 0067 [a knowledge widget may be made persistent on the GUI]), Eisner fails to further teach the platform to retrieve, in real-time and based on the voice-based interaction and from a repository of widgets, a first widget, wherein the first widget comprises information at least partially responsive to the customer query.

	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Eisner and Koster before him before the effective filing date of the claimed invention, to modify the platform of Eisner, as modified, to incorporate retrieving a widget from a widget repository as taught by Koster, in order to respond to a customer query. One would have been motivated to make such a combination because this increases the efficiency of the call center responsiveness to customer queries, as taught by Koster (see Koster, col. 1, lines 38-43 [“The quicker the agent can retrieve needed information and the more effective the information is in assisting the agent during the communication, the more likely the communication will be successful and the more likely the party interacting with the 
	Eisner, as modified by Koster, further teaches the platform to display, to the enterprise agent and via a graphical user interface, the first widget.
	Koster further teaches presenting the information resource to the agent via the GUI (see Koster, col. 10, lines 42-63 and col. 11, lines 40-45 described supra).

With respect to dependent claim 2, Eisner, as modified by Koster, teaches the platform of claim 1, as described above.
	Eisner and Koster further teach the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
Identify, in real-time and based on the voice-based interaction, a plurality of next widgets to be displayed via the graphical user interface; Koster further teaches identifying in real-time and based on the voice-interactions, a plurality of next information resources to be displayed on the agent’s GUI (see Koster, col. 13, line 56 – col. 14, line 35 [describing how the resource identification module retrieves information based on the analyzed call and determines all of the key phrases and associated information resources to be presented, which can include a series of potential next information resources (here, an example with A-K different resources is presented)] and col. 14, lines 41-43 [system uses rules, guidelines, or statistical methods to identify patterns for determining which information resources to surface to the agent]).
Upload, from the repository of widgets, the plurality of next widgets onto a local cache of a computing device associated with the graphical user interface; Eisner further teaches uploading (preloading) content to a local cache (see Eisner, paragraphs 0064 [describing the preloading and pre-configuration of the GUI so that it may be loaded quickly to reduce latency], 0072 

With respect to dependent claim 3, Eisner, as modified by Koster, teaches the platform of claim 2, as described above.
	Koster further teaches the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
Select, based on the voice-based interaction, a second widget of the plurality of next widgets; Koster further teaches selecting a second information resource of the plurality of next widgets (see Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).
Display, via the graphical user interface, the second widget; Koster further teaches displaying the second information resource to the agent via the GUI (see Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).

With respect to dependent claim 4, Eisner, as modified by Koster, teaches the platform of claim 2, as described above.
	Eisner and Koster further teach the platform wherein the instructions to upload the plurality of next widgets onto the local cache comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: update, in real-time and based on the voice-based interaction, the plurality of next widgets in the local cache.
	Eisner further teaches constantly updating and preloading the GUI elements into local cache supra, claim 1; see also, Eisner, paragraphs 0064, 0072, 0077, and 0093, described supra, claim 2).
	Additionally, Koster further teaches updating the plurality of potential next information resources (see Koster, see Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).

With respect to dependent claim 5, Eisner, as modified by Koster, teaches the platform of claim 1, as described above.
	Eisner and Koster further teach the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine a priority score for one or more widgets in the repository of widgets, wherein the priority score for a particular widget of the one or more widgets is based at least in part on historical data indicative of a number of times a customer call has ended on the particular widget, a number of times the particular widget has been displayed at a prime location of an agent's graphical user interface, and a number of times the particular widget has been canceled by an agent.
	Eisner further teaches determining a priority score for the predicted data based on historical data (see Eisner, paragraphs 0053 [system maintains a history of how well each resource, tool, agent, etc., performs, and capture data regarding comments from agents, communication history, etc.], 0056 [reports are generated that describe the state of resources, and metrics such as average waiting time, 
	Additionally, Koster further teaches tracking information about historical trends associated with information resources (see Koster, Figs. 4A-B and 5; see also, Koster, col. 14, line 59 – col. 15, line 44 [describing the tables of Figs. 4A and 4B, which tracks 15 communications by four different agents and the information resources associated with each conversation in the order they were provided/accessed; 4B shows the count of each information resource and the count of the times that the particular resource resolved the problem (e.g., was the last recommended procedure—call ended); if the information resource did not resolve the issue, it was cancelled by the agent] and col. 17, lines 13-56 [the resource identification module sets priorities or weights for how the resources are to be presented to the agents]; see also, Koster, col. 10, lines 42-63, described supra, claim 1; see also, Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).

With respect to dependent claim 7, Eisner, as modified by Koster, teaches the platform of claim 5, as described above.
	Koster further teaches the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: update, in real-time and via a plurality of customer interactions with a plurality of agents, the priority score.
	Koster further teaches tracking information about historical trends associated with information resources, and updating priority scores in real-time based on customer/agent interactions (see Koster, Figs. 4A-B and 5; see also, Koster, col. 14, line 59 – col. 15, line 44 and col. 17, lines 13-56, described supra, claim 5; see also, Koster, col. 10, lines 42-63, described supra, claim 1; see also, Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).

dependent claim 9, Eisner, as modified by Koster, teaches the platform of claim 5, as described above.
	Koster further teaches the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: update, in real-time and based on the voice-based interaction, the priority score.
	Koster further teaches tracking information about historical trends associated with information resources, and updating priority scores in real-time based on customer/agent interactions (see Koster, Figs. 4A-B and 5; see also, Koster, col. 14, line 59 – col. 15, line 44 and col. 17, lines 13-56, described supra, claim 5; see also, Koster, col. 10, lines 42-63, described supra, claim 1; see also, Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).

With respect to dependent claim 11, Eisner, as modified by Koster, teaches the platform of claim 1, as described above.
	Eisner and Koster further teach the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
Analyze a knowledge domain available to the enterprise agent; Eisner further teaches analyzing a knowledge domain available to the agent (see Eisner, paragraphs 0067, 0070, and 0101, described supra, claim 1; see also, Eisner, paragraphs 0053 and 0056, described supra, claim 5). Additionally, Koster further teaches analyzing knowledge domains available to the agent (see Koster, col. 10, lines 42-63, described supra, claim 1; see also, Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).
Generate, based on the analyzing, a plurality of widgets, wherein each widget of the plurality of widgets comprises an image text and a hyperlink; Koster further teaches generating a plurality supra, claim 1; see also, Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).

With respect to dependent claim 12, Eisner, as modified by Koster, teaches the platform of claim 11, as described above.
	Koster further teaches the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: generate a node graph for the plurality of widgets, wherein a node of the node graph represents a widget, and wherein a directed path from a particular first widget to a particular second widget indicates that an agent viewing first information included in the particular first widget will likely view second information included in the particular second widget.
	Koster further teaches generating a directed node graph for determining “next” information resources (see Koster, Fig. 5; see also, Koster, col. 18, line 56 – col. 19, line 61 [describing the node graph structure of Fig. 5, which walks through an exemplary conversation to resolve a customer troubleshooting event related to printing issues]).

With respect to dependent claim 13, Eisner, as modified by Koster, teaches the platform of claim 12, as described above.
	Koster further teaches the platform wherein the instructions to retrieve the one or more widgets comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve the one or more widgets based on directed paths in the node graph.
	Koster further teaches retrieving the information resources based on the directed node graph  supra, claim 12).

With respect to dependent claim 14, Eisner, as modified by Koster, teaches the platform of claim 12, as described above.
	Koster further teaches the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: associate, based on historical data, the directed path with a probability score, wherein the probability score is indicative of a likelihood that an agent viewing the first information included in the particular first widget will view the second information included in the particular second widget.
	Koster further teaches assigning probabilities for each information resource based on a series of anticipated actions based on historical data (see Koster, Figs. 4A-B and 5; see also, Koster, col. 14, line 59 – col. 15, line 44 and col. 17, lines 13-56, described supra, claim 5; see also, Koster, col. 10, lines 42-63, described supra, claim 1; see also, Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2; see also, Koster, col. 18, line 56 – col. 19, line 61, described supra, claim 12).

With respect to dependent claim 15, Eisner, as modified by Koster, teaches the platform of claim 14, as described above.
	Koster further teaches the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: update, in real-time and via a plurality of customer interactions with a plurality of agents, the probability score.
	Koster further teaches tracking information about historical trends associated with information resources, and updating priority scores in real-time based on customer/agent interactions (see Koster, Figs. 4A-B and 5; see also, Koster, col. 14, line 59 – col. 15, line 44 and col. 17, lines 13-56, described supra, claim 5; see also, Koster, col. 10, lines 42-63, described supra, claim 1; see also, Koster, col. 13, supra, claim 2).

With respect to dependent claim 16, Eisner, as modified by Koster, teaches the platform of claim 1, as described above.
	Koster further teaches the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: pre-populate, in real-time and based on the voice-based interaction, the first widget with data related to the customer.
	Koster further teaches pre-populating the selected information resource with customer data (see Koster, col. 6, lines 18-26 [system includes a customer relationship management server to store customer information] and col. 20, lines 42-58 [the communication monitoring module can monitor or collect customer information such as call name, account number, etc., which are used with the information resources]).

With respect to dependent claim 17, Eisner, as modified by Koster, teaches the platform of claim 1, as described above.
	Koster further teaches the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
Determine, in real-time and based on the voice-based interaction, that the customer query may be resolved by a self-service resource; Koster further teaches determining the best match of information resources of the plurality of next widgets, which can include a self-service resource (see Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).
Create a self-service widget comprising information related to the self-service resource; Koster further teaches creating a self-service widget comprising the information related to the self-supra, claim 2).
Display, to the enterprise agent and via the graphical user interface, the self-service widget; see Koster, col. 19, line 62-col. 20, line 3, described supra).

With respect to dependent claim 18, Eisner, as modified by Koster, teaches the platform of claim 1, as described above.
	Eisner and Koster further teach the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
Detect, a search query initiated by the enterprise agent; Eisner further teaches detecting a search initiated by the agent (see Eisner, paragraphs 0032, 0035, 0047, 0059-0060, 0066, 0070, and 0101, described supra, claim 1). Additionally, Koster further teaches detecting a search initiated by the agent (see Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).
Create a widget responsive to the search query; Koster further teaches creating an information resource responsive to the query (see Koster col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2). 
Display, to the enterprise agent and via the graphical user interface, the widget; Koster further teaches displaying the information resource to the agent via the GUI (see Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).

Independent claim 19 recites a method performed by the platform of independent claim 1. Accordingly, independent claim 19 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eisner, in view of Koster, further in view of U.S. Patent Application Publication No. 2016/0170584 A1, filed by Kumar on December 11, 2015, and published on June 16, 2016 (hereinafter Kumar).

With respect to dependent claim 6, Eisner, as modified by Koster, teaches the platform of claim 5, as described above.
Eisner and Koster fail to further teach wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
Detect, via a pupil sensor associated with the graphical user interface, movement activity of at least one pupil of the enterprise agent; 
Determine, based on the movement activity, the priority score for the particular widget.
	However, Kumar teaches tracking a user’s gaze with respect to objects on the display and rearranging the objects based on the tracked gaze information (see Kumar, paragraphs 0077-0079 [defining a preferred area on a display screen for presenting higher priority content, which may be any portion of the screen, selecting one or more objects based on gaze tracking, determine that the user is interested in viewing those objects more than others, and assigning a higher priority to those objects and moving those objects to the preferred area], 0086 [describing the tracking of viewing patterns, such as eye location, eye-blinking rate, retinal pattern, pupil expansion, etc.], and 0108-0110 [each display object is assigned a priority according to initial rules, tracking gaze information, and updating the priorities based on the gaze information]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings .

Claims 8, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eisner, in view of Koster, further in view of U.S. Patent Application Publication No. 2014/01089878 A1, filed by Yu et al., on October 15, 2012, and published on April 17, 2014 (hereinafter Yu).

With respect to dependent claim 8, Eisner, as modified by Koster, teaches the platform of claim 5, as described above.
Although Eisner teaches rearranging GUI elements within the agent’s GUI (see Eisner, paragraph 0065, described supra, claim 5), Eisner and Koster fail to further teach the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: self-arrange, in real-time and based on the priority score, widgets being displayed via the graphical user interface.
	However, Yu teaches assigning weights to all display objects and executing a self-arrangement process to arrange the objects based on the weighting (see Yu, Figs. 1, 3, and 4; see also, Yu, paragraphs 0011-0012 [describing Fig. 1, which includes a plurality of widgets on a display in a first arrangement (default), assigning weights to each object, and transitioning to a second arrangement based on the weights, centered on a virtual gravity well], 0013-0022 [describing various attributes for weighing the 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Eisner, Koster, Yu before him before the effective filing date of the claimed invention, to modify the medium of Eisner, as modified by Koster, to incorporate weighting display objects and arranging the items based on the weights as taught by Yu. One would have been motivated to make such a combination because this makes it easier to find the desired object on a display with many objects, as taught by Yu (see Yu, paragraph 0002 [“At a certain point, the amount of downloaded apps becomes so large that the user no longer can effectively track all the apps stored on the device. Frustration can mount as the user repeatedly cycles back and forth among the multitude of app icons until the desired one is found. Moreover, since a user who stores a voluminous amount of apps will not be able to remember them all, opportunities to use them may slip by unnoticed.”]).

With respect to dependent claim 10, Eisner, as modified by Koster, teaches the platform of claim 5, as described above.
Although Eisner teaches rearranging GUI elements within the agent’s GUI (see Eisner, paragraph 0065, described supra, claim 5), Eisner and Koster fail to further teach the platform wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: detect, via the graphical user interface, an agent's rearrangement of the particular widget.
	However, Yu teaches assigning weights to all display objects and executing a user re-arrangement process to arrange the objects based on the weighting (see Yu, Figs. 1, 3, and 4; see also, Yu, paragraph 0024 [user can manually select, icons, rearrange the selected icons, or manually input a supra, claim 8).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Eisner, Koster, Yu before him before the effective filing date of the claimed invention, to modify the medium of Eisner, as modified by Koster, to incorporate weighting display objects and arranging the items based on the weights as taught by Yu. One would have been motivated to make such a combination because this makes it easier to find the desired object on a display with many objects, as taught by Yu (see Yu, paragraph 0002, described supra, claim 8).
	Eisner, as modified by Koster and Yu, further teaches the platform to update, based on the detecting, the priority score for the particular widget. 
	Yu further teaches updating the priorities based on user rearrangement (see Yu, paragraph 0024, described supra).

With respect to independent claim 20, Eisner discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to: 
Detect, via a computing device, a voice-based interaction between an enterprise agent and a customer; Eisner discloses detecting a voice-based interaction between an enterprise agent and a customer (see Eisner, paragraphs 0032, 0035, 0066, 0070, and 0101, described supra, claim 1).
Cause, via the computing device, the voice-based interaction to be captured as audio data; Eisner discloses capturing the voice-based interactions as audio data (see Eisner, paragraphs 0032, 0035, 0066, 0070, and 0101, described supra, claim 1).
Eisner fails to expressly disclose instructions to transform the audio data to textual data.
	However, Eisner teaches extracting analytics from the interactions (including from spoken interactions), as well as from textual conversations (chat, email, SMS) and video (see Eisner, paragraphs supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Eisner before him before the effective filing date of the claimed invention, to modify the medium of Eisner to incorporate transforming audio data to textual data. One would have been motivated to make such a modification because this is a well-known manner of using natural language processing to transform analog audio into inputs that can be digitized and analyzed, as taught by Eisner (see Eisner, paragraph 0047, described supra, claim 1).
	Eisner, as modified, further teaches instructions to identify, in the textual data, a customer query. 
	Eisner further teaches identifying a customer query, intent, or context (see Eisner, paragraphs 0032, 0035, 0047, 0066, 0070, and 0101, described supra, claim 1).
Although Eisner further teaches retrieving windows, icons, menus, tools, etc., based on the predictions (see Eisner, paragraphs 0059-0060 and 0067, described supra, claim 1), Eisner fails to further teach instructions to retrieve, in real-time and based on the voice-based interaction and from a repository of widgets, a plurality of widgets, wherein the plurality of widgets comprises information at least partially responsive to the customer query.
	However, Koster teaches a repository of information resources (e.g., widgets) associated with multiple data sources, which are retrieved in real-time based on the voice-based interaction, the retrieved widget being at least partially responsive to the customer’s query (see Koster, col. 3, lines 5-17, col. 4, lines 37-39, col. 7, lines 4-37, col. 9, line 55-col. 10, line 31, col. 10, lines 42-63, and col. 11, lines 40-45, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Eisner and Koster before him before the effective filing date of the claimed invention, to modify the medium of Eisner, as modified, to incorporate retrieving a widget from a widget repository as taught by supra, claim 1).
	Eisner, as modified by Koster, further teaches instructions to display, to the enterprise agent and via a graphical user interface in use by the enterprise agent, the plurality of widgets.
	Koster further teaches displaying the plurality of information resources to the agent via the GUI (see Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).
Although Eisner teaches rearranging GUI elements within the agent’s GUI (see Eisner, paragraph 0065, described supra, claim 5), Eisner and Koster fail to further teach cause, in real-time and based on a priority score, a self-arrangement of widgets being displayed via the graphical user interface.
	However, Yu teaches assigning weights to all display objects and executing a user re-arrangement process to arrange the objects based on the weighting (see Yu, Figs. 1, 3, and 4; see also, Yu, paragraph 0024, described supra, claim 10; see also, Yu, paragraphs 0011-0012 and 0031-0032, described supra, claim 8).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Eisner, Koster, Yu before him before the effective filing date of the claimed invention, to modify the medium of Eisner, as modified by Koster, to incorporate weighting display objects and arranging the items based on the weights as taught by Yu. One would have been motivated to make such a combination because this makes it easier to find the desired object on a display with many objects, as taught by Yu (see Yu, paragraph 0002, described supra, claim 8).
	Eisner, as modified by Koster and Yu, further teaches instructions to
Identify, in real-time and based on a node graph, a next widget to be displayed via the graphical user interface, wherein the next widget is reachable from the first widget via a directed path in the node graph; Koster further teaches generating a directed node graph for determining “next” supra, claim 12).
Upload, from the repository of widgets, the next widget onto a local cache of a computing device associated with the graphical user interface; Eisner further teaches constantly updating and preloading the GUI elements into local cache based on the monitored interactions (see Eisner, paragraphs 0058, 0073, and 0078, described supra, claim 4; see also, Eisner, paragraphs 0059-0060, 0070, and 0101, described supra, claim 1; see also, Eisner, paragraphs 0064, 0072, 0077, and 0093, described supra, claim 2).
Display, via the graphical user interface, the next widget; Koster further teaches displaying the second information resource to the agent via the GUI (see Koster, col. 13, line 56 – col. 14, line 35 and col. 14, lines 41-43, described supra, claim 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 9,015,046 B2 (Real-time analysis of agent/customer interactions to indicate an issue during a call).
U.S. Patent No. 9,754,016 B1 (Dynamic content and services discoverability that can assist a user with specific tasks by using semantic processing to infer an action or intent relating to the task).
U.S. Patent Application Publication No. 2004/0119754 A1 (Presenting widgets to a user during human/computer dialog to help input requested information).
U.S. Patent Application Publication No. 2004/0153373 A1 (Context-aware recommendation system to push services to a mobile device within a smart environment).
U.S. Patent Application Publication No. 2005/0054381 A1 (A proactive user interface which actively makes suggestions to the user based on prior experience and updates the GUI or GUI functionality).
U.S. Patent Application Publication No. 2005/0193055 A1 (Providing a context sensitive user interface for a customer service agent based on a specific customer inquiry).
U.S. Patent Application Publication No. 2007/0019618 A1 (Call transfer between customer care agents due to loss of voice quality based on supervisor intervention).
U.S. Patent Application Publication No. 2007/0050778 A1 (Viewing all active applications within a GUI by assigning each application to a specific region of the display, where each area also has an associated priority and size).
U.S. Patent Application Publication No. 2008/0034060 A1 (Providing technical support to an end user by dynamically generating a web page).
U.S. Patent Application Publication No. 2008/0077558 A1 (Deriving implicit searches based on user context and providing a combined result set to a user).
U.S. Patent Application Publication No. 2009/0097634 A1 (Assisting agents in a call processing center where the received call is transcribed into text, searched for keywords to determine context, and extracting matching entities from a datastore for display on the agent’s GUI).
U.S. Patent Application Publication No. 2012/0016678 A1 (Intelligent automated assistance which invokes external services to assist users in completion of tasks).
U.S. Patent Application Publication No. 2012/0140255 A1 (Managing application functionalities in a multi-function device by modifying the application launcher GUI).
U.S. Patent Application Publication No. 2013/0097498 A1 (Provide non-interfering user help GUI elements via a drawer interface).
U.S. Patent Application Publication No. 2013/0204813 A1 (Virtual assistant learning program which observes user actions and is trained to construct queries and seek out possible future interactions that might be of interest to the user).
U.S. Patent Application Publication No. 2013/0211880 A1 (Chat analysis and categorization using analytics to teach agents on future interactions).
U.S. Patent Application Publication No. 2014/0012626 A1 (Providing a predictive customer service environment to provide quick responses to user queries via a smart chat function).
U.S. Patent Application Publication No. 2014/0026113 A1 (Developing mobile applications using pre-coded components).
U.S. Patent Application Publication No. 2015/0242560 A1 (Predictive model generator for predicting customer behavior).
U.S. Patent Application Publication No. 2015/0358460 A1 (Predicting intent in order to provide proactive services to users via an intelligent interactive voice response system).
U.S. Patent Application Publication No. 2016/0307210 A1 (Recommending user actions in a multi-tenant system based on context by presenting widgets associated with the recommendations).
U.S. Patent Application Publication No. 2017/0133014 A1 (Using environmental context to answer spoken user questions).
U.S. Patent Application Publication No. 2020/0019420 A1 (Personalized help based on user behavior and interactions with a computer application).
"AgentBuddy: an IR System based on Bandit Algorithms to Reduce Cognitive Load for Customer Care Agents" (Human-in-the-loop system to reduce the cognitive effort of agents while boosting quality by leveraging bandit algorithms and other machine learning techniques to improve federated search and return high quality search results).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173